          Case 18-34833 Document 40 Filed in TXSB on 10/26/18 Page 1 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION


IN RE:   Todd Anthony Winter                                           CHAPTER 13
         3215 Dogwood Knoll Trl
         Rosenberg, TX 77471-6703                                      CASE NO. 18-34833-H4

                      DEBTOR


                                       MOTION TO DISMISS OR CONVERT


         TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         David G. Peake, Chapter 13 Trustee moves the court to Dismiss or Convert the above-referenced case for
the following reasons:

         The Chapter 13 Plan must be amended to provide for the claims of the secured and priority Creditors in full
         within the terms of the Plan.

         Payments due pursuant to U.S.C. § 1326(a)(1) have not been made.

         Debtors failed to appear for the Meeting of Creditors and this constitutes a failure to appear in proper
         prosecution of the case for purposes of subsequent eligibility under 11 U.S.C. § 109.

         The Debtors have not filed their Federal Income Tax return for the following years: . Therefore the Debtors
         are not able to meet the burden of proving that the Plan complies with 11 U.S.C. § 1322 (a) (2).


  X      The Debtors have caused unreasonable delay that is prejudicial to the Creditors.

  X      Other:    Failed to amend schedule J to reflect accurate disposable income

A HEARING WILL BE CONDUCTED ON THIS MATTER ON NOVEMBER 26, 2018 AT 9:00 AM IN U.S.
BANKRUPTCY COURT, 515 RUSK, ROOM 600, 6TH FLOOR, HOUSTON, TX 77002-0000. IF YOU WANT A
HEARING, YOU MUST REQUEST ONE IN WRITING. YOU MUST FILE YOUR RESPONSE WITH THE CLERK
OF THE BANKRUPTCY COURT WITHIN TWENTY ONE DAYS AS FOLLOWS: 1. FILE A RESPONSE WITHIN
TWENTY ONE DAYS THAT SHOWS THAT THE ABOVE-CITED DEFICIENCY HAS BEEN CURED, OR 2. FILE
A RESPONSE WITHIN TWENTY ONE (21) DAYS THAT SHOWS THAT THE COURT SHOULD ALLOW YOU
ADDITIONAL TIME TO CURE THE ABOVE-CITED DEFICIENCY. OTHERWISE, THE COURT MAY TREAT THE
PLEADING AS UNOPPOSED AND DISMISS OR CONVERT YOUR CASE. IF THE DEFICIENCY IS FOR
FAILURE TO FILE TAX RETURNS AND THE CASE IS DISMISSED, YOU WILL NOT BE ALLOWED TO FILE
ANOTHER BANKRUPTCY CASE UNTIL ALL OF YOUR RETURNS ARE FILED.
           Case 18-34833 Document 40 Filed in TXSB on 10/26/18 Page 2 of 5



Wherefore, the Trustee requests that the case be dismissed or converted to Chapter 7, whichever shall be determined
in the best interest of creditors.

Dated: October 26, 2018
                                                             /s/ David G. Peake
                                                             David G. Peake
                                                             Standing Chapter 13 Trustee




                                              CERTIFICATE OF SERVICE


     This is to certify that a true and correct copy of the foregoing Trustee's Motion to Dismiss Case has been served
electronically on all parties requesting electronic notice and has been served on the listed parties (if listed) by mailing
a copy of same to the address listed below via first class mail October 26, 2018.


Electronically signed by
David G. Peake, Chapter 13 Trustee
        Case 18-34833 Document 40 Filed in TXSB on 10/26/18 Page 3 of 5




Debtor's Attorney of Record:            Debtor:
CROSLAND LAW FIRM, PLLC                 Todd Anthony Winter
SETH CROSLAND                           3215 Dogwood Knoll Trl
1848 NORWOOD PLAZA                      Rosenberg, TX 77471-6703
SUITE 205B
HURST, TX 76054

BARRETT DAFFIN FRAPPIER TURNER & ENGEL CAPITAL ONE
LLP                                    PO BOX 30281
4004 BELT LINE ROAD SUITE 100          SALT LAKE CITY, UT 84130
ADDISON, TX 75001

CROSLAND LAW FIRM, PLLC                 FORT BEND COUNTY
SETH CROSLAND                           1317 EUGENE HEIMANN CIRCLE
1848 NORWOOD PLAZA                      RICHMOND, TX 77469
SUITE 205B
HURST, TX 76054

PACIFIC UNION FINANCIAL, LLC
1603 LBJ FREEWAY, SUITE 500
FARMERS BRANCH, TX 75234
         Case 18-34833 Document 40 Filed in TXSB on 10/26/18 Page 4 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION


IN RE:                                                     §      CASE NO. 18-34833-H4
                                                           §
Todd Anthony Winter
                                                           §
                                                           §
DEBTOR                                                     §
                                                                  CHAPTER 13
                                                           §
                                              ORDER OF DISMISSAL

     1. On the chapter 13 trustee’s motion, this case is dismissed. The Court’s reasons for dismissal were
         stated on the record in open court.

     2. The deadline for filing an application for an administrative expense in this case is set at 21 days following
         entry of this order. The deadline for filing a motion for allowance of a claim arising under § 507(b) in this
         case is also set at 21 days following entry of this order.

     3. If an application for allowance of professional fees and expenses has previously been filed in this case,
         the applicant is not required to file a new application for allowance of administrative expenses under §
         503, if the new application only seeks allowance of the same professional fees and expenses previously
         requested.

     4. Any prior order directing an employer or other person to pay funds to the chapter 13
        trustee is terminated. Any prior order authorizing an ACH or other means of electronic payment is
        terminated.

     5. The Court finds good cause to direct the payment of funds held by the chapter 13 trustee at the time
         of entry of this Order as follows:

         (a) First, the balance on hand in the Emergency Savings Fund will be paid to the
          Debtor(s);

         (b) Second, to any unpaid chapter 13 trustee’s statutory compensation;

         (c) Third, the balance on hand in the Reserves for ad valorem taxes, to the holder of the
         claim secured by the senior security interest against the property for which the Reserves
         were established;

         (d) Fourth, the balance in any other Reserve account to the Debtor;

         (e) Fifth, to any unpaid payments mandated to be made by the Trustee under a prior
         Court order, including but not limited to any mandated adequate protection payments;

         (f) Sixth, to pay any unpaid fees to Debtor(s)’ attorneys and to reserve for any filed
          applications for which no order has yet been entered; and

         (g) Seventh, to the Debtor(s).
          Case 18-34833 Document 40 Filed in TXSB on 10/26/18 Page 5 of 5




Any party-in-interest objecting to the “for cause” distributions under this paragraph 5 must file an objection within
14 days of entry of this Order. The Chapter 13 Trustee will defer making distributions under this paragraph 5 until
the next ordinary disbursement date following the later of (i) 22 days following entry of this Order; or (ii) entry of an
order resolving any timely filed objection.



    SIGNED ON ____________________________


Dated:


                                                            JEFF BOHM
                                                            United States Bankruptcy Judge
